Title: From Benjamin Franklin to [the Pennsylvania Assembly Committee of Correspondence, 7 May 1774]
From: Franklin, Benjamin
To: Pennsylvania Assembly Committee of Correspondence


[May 7, 1774]
[First part missing] have an Opportunity of passing the new One. All the rest of the 15 Bills passed the same Day, viz. Feb. 26. 1773 will pass here including the Loan-Office Bill, which gives me the more Pleasure as I know the House have that Bill much at heart, and there have been some Circumstances in the Course of its Consideration, which made me apprehensive for the Fate of it.
On this Occasion I would mention a Doubt which has occurred to me concerning the Extent of the Power of the Crown to make void the Laws presented for its Approbation. The 7th Section of the Royal Charter is that which directs their being so presented, the Reason given for it in the Preamble is, to prevent our departing from our Allegiance; and the Description of the Laws which the Crown may declare void is, such as shall be declared by the King in his Council inconsistent with his Sovereignty or lawful Prerogative, or contrary to the Faith and Allegiance due to the legal Government of the Realm. Do either of the Acts above mentioned come within this Description? And are not all those made for regulating among ourselves our own municipal Affairs, exempt from such Repeal? This is a Point I do not presume to determine upon. I only mention it for the Consideration of others more learned in the Law. The present Juncture, however, seems not proper for entring into a Dispute with the Crown on this Point, if it were thought worth Disputing; For as there seems just now a strong Prejudice against Colony Charters; and the Parliament is at this time actually breaking into that of the Massachusetts Bay; they would probably make no Scruple of altering ours too, if it was thought to stand in their way.
The [remainder missing.]
